       Case 2:19-cv-00069-ECM-SMD Document 17 Filed 10/09/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT FOR
                           THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

LIBERTARIAN PARTY OF ALABAMA, )
                                    )
             Plaintiff,             )
                                    )
       v.                           )                                    CASE NO. 2:19-cv-69-ECM
                                    )
JOHN H. MERRILL, Secretary of State )
for the State of Alabama,           )
                                    )
             Defendant.             )

                                                     ORDER

         On October 4, 2019, the Secretary of State moved the Court to modify its Uniform

Scheduling Order. (Doc. 15). On October 6, 2019, the Libertarian Party of Alabama made

its own objection to the Uniform Scheduling Order (“USO”)(doc. 16) and moved for its

modification. For the reasons stated below, these motions are due to be denied.

         The Defendant seeks an exemption from the Court’s standard practice of requiring

a face-to-face settlement conference, arguing that a settlement is “unlikely” and “not likely

to be a good use of resources.” 1 The Court routinely requires face-to-face settlement

conferences in order to allow attorneys the opportunity to sit down with opposing counsel

to discuss the status and merits of the case. This further provides an opportunity for the

parties to better understand the position of their opponent and consider solutions that they



         1
           The Court notes that in his objection to the Uniform Scheduling Order, the defendant simply restates the
position regarding the face-to-face settlement conference that he included in the Parties’ Rule 26(f) Report, without
elaboration. Prior to entering the Uniform Scheduling Order, the Court considered the defendant’s position on this
issue and rejected it. Asking the Court to reconsider its actions by simply restating a previous position, without more,
unnecessarily strains judicial resources.
      Case 2:19-cv-00069-ECM-SMD Document 17 Filed 10/09/19 Page 2 of 4



may not have previously contemplated. Although the Defendant asserts that participating

in the settlement conference would not be a good use of resources, the Court notes that

counsel for both parties are located in Montgomery, Alabama, obviating the need for

substantial travel. Further, because the settlement conference deadline is the same as the

deadline for completion of discovery, the parties should, at that point, be fully informed

about the nature of the evidence in the case, obviating the need to devote an excessive

amount of time preparing for a discussion about potential settlement. Notably, there are

no restraints placed on the parties by the Court regarding the parameters of such settlement

discussions. The parties could discuss any matters, including global settlement, potential

stipulations, and resolution of evidentiary issues, just to name a few. To argue that sitting

down with opposing counsel to talk is a waste of time ignores the obvious benefits of

personal interaction when dealing with conflict; something that is sorely lacking in the

legal profession and, indeed, most areas of life today. The defendant does not explain how

conferring, in person, with opposing counsel at the close of discovery, without having to

travel more than a few miles, would be such an exercise in futility and waste of resources

to warrant an exemption from this important practice which can ultimately preserve

substantial judicial resources.

       The Defendant also requested staggered deadlines for amendments to pleadings in

the Rule 26(f) Report and does so again in the motion to modify the USO. The Defendant

asserts that he needs a staggered deadline so he can have additional time to decide whether

to amend his answer “after the LPA’s Complaint is set.” (Doc. 15, p. 2). The time to

amend a pleading as a matter of course has expired. See, Rule 15(a)(1), FED.R.CIV.P.

                                             2
      Case 2:19-cv-00069-ECM-SMD Document 17 Filed 10/09/19 Page 3 of 4



Therefore, we look to Rule 15(a)(2), which provides that “a party may amend its pleading

only with the opposing party’s written consent or the court’s leave.” Rule 15(a)(2),

FED.R.CIV.P. Accordingly, the USO specifies that “[a]mendments to the pleadings by

motion or notice of consent pursuant to Fed.R.Civ.P. 15, shall be filed on or before

December 10, 2019.” (Doc. 14, p. 2). The Defendant requests a deadline of two weeks

“after the LPA’s Complaint is set” to consider “whether to amend his pleadings or join

parties.” (Doc. 15, p. 2).

       The Court’s standard USO does not allow for staggered deadlines for amendments

to the pleadings because Rule 15 already allows for responses to amended pleadings:

“[u]nless the court orders otherwise, any required response to an amended pleading must

be made within the time remaining to respond to the original pleading or within 14 days

after service of the amended pleading, whichever is later.” Rule 15(a)(3), FED.R.CIV.P.

The operative Complaint was filed in January 2019 and the Defendant filed his Answer in

September 2019. If the Plaintiff files an Amended Complaint, the Defendant will have 14

days to file an Answer. The Defendant may likewise move to amend his Answer within

time permitted. The Defendant has not presented a compelling reason for the Court to

extend his deadline to file a motion to amend his answer to a Complaint that has been

operative since January 2019.

       The Plaintiff moves the Court to modify the USO to provide a deadline for a rebuttal

witness disclosure in the event a rebuttal witness becomes necessary. The Plaintiff

acknowledges that there is a possibility there will be no expert witnesses at all in this case.



                                              3
     Case 2:19-cv-00069-ECM-SMD Document 17 Filed 10/09/19 Page 4 of 4



Accordingly, at this time, the Court overrules the Plaintiff’s objection and denies without

prejudice its motion to amend the USO.

       Accordingly, it is ORDERED the Defendant’s Motion (Doc. 15) is DENIED and

the Plaintiff’s Motion (Doc. 16) is DENIED without prejudice with leave to refile.

       DONE this 9th day of October, 2019.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             4
